Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 6/22/21 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): 	Applicant elected Invention I (a drilling fluid composition) and was therefore required to further elect specific components for each component of the claimed composition, said components being (a) an ampholytic semi-hydrophobic polymer, (b) a C1-C7 hydrocarbyl substituent, and (c) a cationic semi-hydrophobic monomer unit, if elected. More specifically: 	(a) An ampholytic semi-hydrophobic polymer unit- the Applicant must elect one of the following:  		(1) a cationic semi-hydrophobic monomer unit (claims 4-7),  		(2) anionic monomer units and non-ionic monomer units (claims 8-10),  		(3) anionic semi-hydrophobic monomer unit (claim 14), or  		(4) non-ionic semi-hydrophobic monomer unit (claim 15); 	That is to say, the Applicant must elect (1) or (2) or (3) or (4). 	(b) A C1- C7 hydrocarbon substituent- the Applicant must elect one of the following:  		(α) a C4-C7 alkyl substituent,  		(β) a C4-C7 alkenyl substituent,  		(γ) a C4-C7 alkynyl substituent, or  		(δ) a specific combination thereof. 	That is to say, the Applicant must elect (α) or (β) or (γ) or (δ).If “a cationic semi-hydrophobic monomer unit” is elected from group (a), then the Applicant must further elect said cationic semi-hydrophobic monomer unit, i.e., if (1) from group (a) is elected, then the Applicant must elect: 	One of:  		(1) formula (I) or  		(2) formula (II) 	That is to say, Applicant must elect (1) or (2). 	One of: a value for n 	One of:  	 	(1) R is a C1-C7 alkyl substituent,  		(2) R is a C2-C7 alkenyl substituent,  		(3) R is a C2-C7 alkynyl substituent,  		(4) R is a hydrogen substituent,  		(5) R is a C4-C7 alkyl substituent,  		(6) R is a C4-C7 alkenyl substituent, or  		(7) R is a C4-C7 alkynyl substituent. 	That is to say, the Applicant must elect (1) or (2) or (3) or (4) or (5) or (6) or (7). 	One of:  		(1) R’ is a C1-C7 alkyl substituent,  		(2) R’ is a C2-C7 alkenyl substituent, ’ is a C2-C7 alkynyl substituent,  		(4) R’ is a hydrogen substituent,  		(5) R’ is a C4-C7 alkyl substituent,  		(6) R’ is a C4-C7 alkenyl substituent, or  		(7) R’ is a C4-C7 alkynyl substituent. 	That is to say, the Applicant must elect (1) or (2) or (3) or (4) or (5) or (6) or (7). 	One of:  		(1) R’’ is a C1-C7 alkyl substituent,  		(2) R’’ is a C2-C7 alkenyl substituent,  		(3) R’’ is a C2-C7 alkynyl substituent,  		(4) R’’ is a hydrogen substituent,  		(5) R’’ is a C4-C7 alkyl substituent,  		(6) R’’ is a C4-C7 alkenyl substituent, or  		(7) R’’ is a C4-C7 alkynyl substituent. 	That is to say, the Applicant must elect (1) or (2) or (3) or (4) or (5) or (6) or (7).	One of:  		(1) R’’’ is a C1-C7 alkyl substituent,  		(2) R’’’ is a C2-C7 alkenyl substituent,  		(3) R’’’ is a C2-C7 alkynyl substituent,  		(4) R’’’ is a hydrogen substituent,  		(5) R’’’ is a C4-C7 alkyl substituent,  		(6) R’’’ is a C4-C7 alkenyl substituent, or ’’’ is a C4-C7 alkynyl substituent. 	That is to say, the Applicant must elect (1) or (2) or (3) or (4) or (5) or (6) or (7). 	Applicant should note that at least one of the elected R, R’, R’’, and R’’’ must be the same as the elected “a C4-C7 alkyl substituent, a C4-C7 alkenyl substituent, a C4-C7 alkynyl substituent” of group (b) above. 	See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

/AVI T SKAIST/Examiner, Art Unit 3674